                                          Case 5:20-cv-08570-LHK Document 153 Filed 09/15/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     MAXIMILIAN KLEIN, et al.,                          Case No. 20-cv-08570-LHK (VKD)
                                                         Plaintiffs,
                                   9
                                                                                            ORDER RE AUGUST 20, 2021
                                                   v.                                       DISCOVERY DISPUTE RE
                                  10
                                                                                            PRIVILEGE PROTOCOL
                                  11     FACEBOOK, INC.,
                                                                                            Re: Dkt. No. 135
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          The parties ask the Court to resolve several disputes concerning how claims of privilege

                                  15   and work product protection should be handled. Dkt. No. 135. The Court held a hearing on these

                                  16   disputes on August 31, 2021. Dkt. Nos. 142, 146. Thereafter, the parties conferred further and

                                  17   resolved their dispute about the timing for the exchange of privilege logs. Dkt. No. 148.

                                  18          This order resolves the remaining disputes concerning the handling of privileged and

                                  19   protected documents.

                                  20          1.        Exclusions from Logging
                                  21          The parties agree that neither side must include in a privilege log attorney-client

                                  22   communications and attorney work product that post-dates the filing of the first complaint in the

                                  23   related actions. Dkt. No. 135 at 3. They disagree about whether Facebook must also log

                                  24   privileged and protected documents the post-date the opening of the FTC investigation of

                                  25   Facebook in June 2019 and that relate to the “subject matter” of this action. Id. Plaintiffs argue

                                  26   that Facebook should be required to log these documents so that any claims of privilege or

                                  27   protection can be assessed. Facebook argues that these documents are as likely to be privileged

                                  28   and protected as documents that post-date the complaint and it would be unduly burdensome to
                                          Case 5:20-cv-08570-LHK Document 153 Filed 09/15/21 Page 2 of 4




                                   1   have to log them.

                                   2          The Court has considered the parties’ written submissions on this point as well as the

                                   3   extended discussion of the issue at the hearing. Facebook clarified at the hearing that it is not

                                   4   advocating that it be relieved of the obligation to log any documents after June 2019, but only

                                   5   those documents relating to the FTC investigation and other related government investigations.

                                   6   See Dkt. No. 146 at 86:25-87:17; 90:18-91:11. The Court expects that a significant number of

                                   7   responsive documents between June 2019 and the date the first complaint was filed in December

                                   8   2020 will qualify as privileged or protected because they will consider advice of counsel and

                                   9   counsel’s work product related to the FTC investigation. However, neither of Facebook’s

                                  10   proposals—its original proposal for Section 2B of the privilege protocol and the clarified proposal

                                  11   at the hearing—is very well-defined. The term “subject matter” is too broad and amorphous to be

                                  12   useful. Similarly, it is not clear how Facebook will determine whether a particular document
Northern District of California
 United States District Court




                                  13   “relates to” the FTC investigation or other investigations. The Court appreciates plaintiffs’

                                  14   suggestion that a possible compromise might be to allow Facebook to avoid logging only those

                                  15   documents that specifically reference the FTC investigation and also involve outside counsel. Id.

                                  16   at 85:7-14. But even that suggestion may be difficult to implement in practice. See id. at 95:3-21.

                                  17          Facebook advises that it intends to make its privilege and work product determinations in

                                  18   good faith on a document-by-document basis. Id. at 95:23-96:7. It proposes only to be relieved of

                                  19   the burden of logging. In view of the Court’s resolution below of the parties’ dispute about what

                                  20   information the privilege log requires, the Court expects that the burden of logging responsive

                                  21   documents that post-date June 2019 will be substantially mitigated.

                                  22          For these reasons, the Court declines to adopt Facebook’s proposed text for Section 2B of

                                  23   the privilege protocol and adopts plaintiffs’ proposal instead.

                                  24          2.      Contents of Privilege Log
                                  25          The parties disagree regarding what information should be included in a privilege log and

                                  26   whether and under what circumstances it would be appropriate to group documents by category.

                                  27   Dkt. No. 135 at 4-5.

                                  28          The starting point for the Court’s resolution of this dispute is the requirement that the party
                                                                                         2
                                          Case 5:20-cv-08570-LHK Document 153 Filed 09/15/21 Page 3 of 4




                                   1   claiming privilege or work product protection must describe that materials being withheld “in a

                                   2   manner that, without revealing information itself privileged or protected, will enable other parties

                                   3   to assess the claim.” Fed. R. Civ. P. 26(b)(5)(A). Facebook’s proposal to log documents by

                                   4   category and date range does not satisfy this requirement because it would not permit other parties

                                   5   to assess its claim of privilege or protection.

                                   6          Facebook argues that requiring it log each document withheld on the basis of a claim of

                                   7   privilege or protection will be unduly burdensome in this case. The Court discussed this issue

                                   8   with the parties at length during the hearing, and based on that discussion, the Court believes that

                                   9   the burden of logging documents can be substantially mitigated by limiting the information a party

                                  10   is required to disclose in its privilege log as follows: For each ESI document, the party will

                                  11   include the agreed-upon metadata fields (e.g. date, author, addressee, recipient), the privilege or

                                  12   protection claimed (e.g., attorney-client privilege, work product), and a “category description”
Northern District of California
 United States District Court




                                  13   (e.g., “advice re FTC investigation”). The party need not include a more detailed description of

                                  14   the document or the factual basis for the assertion of a privilege or protection unless the disclosure

                                  15   of that additional information is necessary to resolve a dispute. The Court expects that the effort

                                  16   to generate the privilege log will be require little more than exporting the necessary fields from a

                                  17   document database, and that the parties will cooperate to minimize the burden on the producing

                                  18   party associated with generation of the log. See Dkt. No. 146 at 105:20-108:6; 109:10-19.

                                  19          3.      Redactions for Privilege/Work Product
                                  20          The parties dispute whether redactions must be included on a privilege log, and if so, in

                                  21   what form. Dkt. No. 135 at 6-7.

                                  22          Material that is redacted based on a claim of privilege or protection must be described in a

                                  23   manner that satisfies the requirements of Rule 26(b)(5)(A), discussed above, and the Court

                                  24   believes the same disclosures for material that is withheld in its entirety will satisfy those

                                  25   requirements for redactions—namely: the agreed-upon metadata fields for the document in which

                                  26   the redaction appears (e.g. date, author, addressee, recipient), the privilege or protection claimed

                                  27   for the redacted text (e.g., attorney-client privilege, work product), and a “category description” of

                                  28   the redacted information (e.g., “advice re FTC investigation”).
                                                                                          3
                                         Case 5:20-cv-08570-LHK Document 153 Filed 09/15/21 Page 4 of 4




                                   1                                                 ***

                                   2         The parties may submit a revised privilege protocol for the Court’s approval.

                                   3         IT IS SO ORDERED.

                                   4   Dated: September 15, 2021

                                   5

                                   6
                                                                                                 VIRGINIA K. DEMARCHI
                                   7                                                             United States Magistrate Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      4
